DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 35, 38, 40-46 and 52-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34, 36, 37, 39 and 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 49 both include the limitation: “as a function of the characteristics of the machine,” wherein “the machine” lacks antecedent basis and it is unclear if this refers to the characteristics of the mobile compressor or the consumers. For the purposes of examination, “the machine” will be equated to the electrically driven mobile compressor as a whole. Clarification is requested. 
Claim 31 recites the limitation "the means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32-34, 36, 37, 39, 47, 48, 50 and 51 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-34, 39, 47, 49-51 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (US 2008/0069708).Regarding Claim 30:In Figures 1-20, Beckman discloses an electrically driven mobile compressor (mobile air compressor 20 driven by electric variable speed motor 34, see Figures 1 and 10/11 for instance, multiple embodiments shown in multiple Figures) or pump comprising at least one compressor element or pump element (compressor/pump 36 elements such as a piston disclosed in paragraph [0089]) for supplying a pressurised fluid to a network of consumers of such pressurised fluid (capable of supplying compressed air to a network of consumers (tools) as required, for example see paragraph [0115]); an electric drive motor (34) with a variable speed control (drive 32 that can instruct the motor to operate at a particular speed, for example see paragraph [0076]) coupled to the compressor element or pump element (motor 34 coupled to pump 36, see Figures 10 or 11), and an 0 and said pressure is thereby limited to a maximum of TP, see paragraphs [0091]-[0095]) and whereby the electric or electronic control (32) that limits the speed or the pressure in order not to exceed a maximum drawn current, is a control with a fixed set value of the maximum speed or of the maximum pressure (as stated in paragraph [0093], “ step 1214 branches to step 1216, where the present current limit CL0 is set to maximum (i.e., the motor 34 is set to operate at maximum speed).” It is further discussed that 32 controls motor speed, for instance see paragraph [0076]), whereby this value is calculated or determined as a function of the characteristics of the machine (as stated in paragraph [0076], a lookup table 200 may be used to input characteristics of the machine (loading characteristics of the pump 36) to determine an appropriate motor speed) and based on the set maximum current to be drawn together with the set desired pressure (see Figure 12 that discloses maximum current CL0 and set desired pressure TP which would operate with the lookup table 200). Regarding Claim 31:In Figures 1-20, Beckman discloses an electrically driven mobile compressor, wherein means are provided to be able to determine or measure the drawn current (current transducer 202, Figure 11), continuously or at intervals (continuously monitored such that the current drawn never exceeds a certain amount, see for example paragraph [0103]), whereby the algorithm (portion of algorithm shown in Figure 14 for instance) is such that, if the measured drawn current (CS0) is less than the set maximum current (2(CL)), the control of the speed by the aforementioned controller is left undisturbed (as seen in Figure 14 and described in paragraph [0103]-[0104], if the measured drawn 0 is less than the current limit and the speed MS is equal to the desired speed MSD at step 1402, the speed control is left undisturbed) but whereby, when the measured drawn current is equal to or greater than the set maximum current, the controller will keep the speed constant (as shown in steps 1404 and 1406, if CS0 > 2(CL), CS is set to 2CL0 and the motor speed MS is held constant once the motor speed reaches the desired speed MSD, i.e., when MS =MSD as shown at step 1402).Regarding Claim 32:In Figures 1-20, Beckman discloses an electrically driven mobile compressor, wherein the compressor or pump is provided with a first control (amp selection switch 204 or alternately a lookup table, see paragraph [0114]) that enables a maximum permissible value of the current to be set (the maximum amps drawn is selected using the amp selection switch 204, see paragraph [0078]).Regarding Claim 33:In Figures 1-20, Beckman discloses an electrically driven mobile compressor, wherein the first control (204) can be set to a series of preprogrammed selection values (preprogrammed amp values for switch 204 can be seen in Figure 11).Regarding Claim 34:In Figures 1-20, Beckman discloses an electrically driven mobile compressor, wherein the preprogrammed selection values are shown on a selection scale (selection scale shown in Figure 11 with amp selection switch 204), which itself is adjustable by means of a second control (motor speed selectors 174, 176, see paragraph [0078] and Figure 9) as a function of the current protection of electricity supply sources that are common in a certain region or similar (electrical circuit protection related to the amp selection Regarding Claim 39:In Figures 1-20, Beckman discloses an electrically driven mobile compressor, wherein the aforementioned electricity supply source (electrical circuit with circuit breaker, see paragraph [0102]) is taken from a power point of an electrical grid (point where electrical circuit of the motor 34 is connected to the grid), whereby this power point is electrically protected by a fuse of the electricity supply source (circuit breaker or fuse mentioned in paragraph [0102]), whereby the safety current of the fuse determines the value of the maximum current to be set on the electrically driven mobile compressor or pump (as stated in paragraph [0106], the in-rush current can be limited by the drive 32 such the tripping of the circuit breaker can be eliminated, indicating that if the fuse were to be used, blowing of the fuse could also be eliminated to protect the circuit).Regarding Claim 47:In Figures 1-20, Beckman discloses an electrically driven mobile compressor, wherein the compressor element or pump element is a volumetric compressor element or pump element (pistons are volumetric elements, see paragraph [0089]).Regarding Claim 49:Please refer to the rejection of claim 30 which discloses the method described in this claim, albeit as applied to an apparatus. All the method steps disclosed herein are discussed in the rejection of claim 30. 
Regarding Claim 50:Please refer to the rejection of claim 31 which discloses the method described in this claim, albeit as applied to an apparatus. All the method steps disclosed herein are Regarding Claim 51:Please refer to the rejection of claim 39 which discloses the method described in this claim, albeit as applied to an apparatus. All the method steps disclosed herein are discussed in the rejection of claim 39.
Regarding Claim 56:Please refer to the rejection of claim 30 which discloses the method described in this claim, albeit as applied to an apparatus. All the method steps disclosed herein are discussed in the rejection of claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2008/0069708) in view of Biderman et al. (herein Biderman) (US 2016/0012723).As seen in Figure 9, Beckman discloses showing preprogrammed selection values on the user interface such that speeds of the motor can be set to within maximum current protection values (via motor speed selectors 174, 176 and amp selection switch 204 see paragraph [0078]). Beckman fails to disclose that these current protection values are determined based on . 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2008/0069708) in view of Jeong (US 2003/0106582)
Beckman substantially discloses all the claimed limitations but is silent regarding whether the aforementioned first and/or second control is or are protected by a key, a password or similar.However, in Figure 3, Jeong discloses a password setting key (57) that is utilized to protect the security of a pump controller (100, see paragraph [0088]). Hence, based on Jeong’s teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a password setting key (of the type disclosed by Jeong) to allow a user to set a password . 
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2008/0069708) as evidenced by Kennedy (US 2015/0285264)
Beckman is silent regarding whether the compressor element is a rotary compressor element. However, in paragraph [0030], Kennedy provides evidence that air compressors (300) may be reciprocating or rotary screw compressors, establishing that these are suitable alternatives of air compressors.  Hence, based on the evidence provided by Kennedy, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a rotary screw compressor as Beckman’s air compressor, since doing so would be obvious to try and would yield predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant mobile compressors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746